                     Case 20-18831-AJC       Doc 8   Filed 08/19/20   Page 1 of 8

                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                                                    CASE NO.: 20-18831-BKC-AJC
                                                                 PROCEEDING UNDER CHAPTER 13

IN RE:

DAMIAN JOSEPH STEPHENS

_____________________________/
DEBTOR

                          TRUSTEE'S CERTIFICATE OF SERVICE
                     OF TRUSTEE'S NOTICE OF REQUIRED DOCUMENTS

   Nancy K. Neidich, Esquire, Chapter 13 Trustee, served the

   1. Trustee's Notice of Required Documents,

   2. Debtor's Checklist for 341 Meeting of Creditors,

   3. Chapter 13 Meeting of Creditors Preparation Sheet,

   4. Chapter 13 Confirmation Preparation Sheet,

   5. National Data Center brochure,

    was served through NEF on the Debtor's attorney and by US Mail on the Debtor at the address below on
the business day after this document was filed with the Court.



                                                           Submitted by
                                                           NANCY K. NEIDICH, ESQUIRE
                                                           STANDING CHAPTER 13 TRUSTEE
                                                           P.O. BOX 279806
                                                           MIRAMAR, FL 33027-9806
                 Case 20-18831-AJC    Doc 8   Filed 08/19/20   Page 2 of 8
                  TRUSTEE'S CERTIFICATE OF SERVICE OF TRUSTEE'S NOTICE OF REQUIRED DOCUMENTS
                                                                      CASE NO.: 20-18831-BKC-AJC

                                     SERVICE LIST

COPIES FURNISHED TO:

DEBTOR
DAMIAN JOSEPH STEPHENS
1600 S. BAYSHORE LANE, APT. 9D
MIAMI, FL 33133
Case 20-18831-AJC    Doc 8   Filed 08/19/20   Page 3 of 8
 TRUSTEE'S CERTIFICATE OF SERVICE OF TRUSTEE'S NOTICE OF REQUIRED DOCUMENTS
                                                     CASE NO.: 20-18831-BKC-AJC
Case 20-18831-AJC    Doc 8   Filed 08/19/20   Page 4 of 8
 TRUSTEE'S CERTIFICATE OF SERVICE OF TRUSTEE'S NOTICE OF REQUIRED DOCUMENTS
                                                     CASE NO.: 20-18831-BKC-AJC
Case 20-18831-AJC    Doc 8   Filed 08/19/20   Page 5 of 8
 TRUSTEE'S CERTIFICATE OF SERVICE OF TRUSTEE'S NOTICE OF REQUIRED DOCUMENTS
                                                     CASE NO.: 20-18831-BKC-AJC
Case 20-18831-AJC    Doc 8   Filed 08/19/20   Page 6 of 8
 TRUSTEE'S CERTIFICATE OF SERVICE OF TRUSTEE'S NOTICE OF REQUIRED DOCUMENTS
                                                     CASE NO.: 20-18831-BKC-AJC
Case 20-18831-AJC    Doc 8   Filed 08/19/20   Page 7 of 8
 TRUSTEE'S CERTIFICATE OF SERVICE OF TRUSTEE'S NOTICE OF REQUIRED DOCUMENTS
                                                     CASE NO.: 20-18831-BKC-AJC
Case 20-18831-AJC    Doc 8   Filed 08/19/20   Page 8 of 8
 TRUSTEE'S CERTIFICATE OF SERVICE OF TRUSTEE'S NOTICE OF REQUIRED DOCUMENTS
                                                     CASE NO.: 20-18831-BKC-AJC
